In an action to recover damages, inter alia, for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated February 9, 1993, which granted the defendants’ motion for summary judgment dismissing the complaint.
*824Ordered that the order is affirmed, without costs or disbursements.
We find that the Supreme Court properly granted summary judgment to the defendants. The defendants presented prima facie evidence of their entitlement to judgment as a matter of law, and the plaintiff failed to present any evidence in admissible form to establish the existence of a material issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 560). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.